Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 10/21/2022, in which claims 1, 7-8 are amended, claims 6 are canceled. Claims 1-5, 7-8 are currently pending.
Applicant’s amendments made to the Specification are acknowledged. Examiner’s objection to the title is hereby withdrawn, as necessitated by Applicant’s amendments made to the Specification.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7-8 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Simard et al (US 20140122486 A1 thereafter "Simard"), in view of Valensi et al (US 10114884 B1 thereafter "Valensi").
As to claim 1, Simard discloses a system that provides an estimated result of an input including a plurality of parameters using a learning model, … [A classification system includes a set of rules and classification settings (respectively plurality of parameters) [See ¶-65, 70-71]]
the system comprising: a memory storing instructions; and a processor that is capable of executing the instructions stored in the memory causing the system to: [A CPU 10 and mass storage device 15 storing instructions are included [See ¶-33-34]]
provide information necessary to change an estimated result with regard to one parameter among the plurality of parameters; and … [An interface is displayed to receive user feedback on a classification (estimated result) of a document [See ¶-79-80]. The user may reject the classification from the classifier, and provide the expected classification ("change an estimated result with regard to one parameter among the plurality of parameters") [See ¶-80]]
wherein the estimated result is provided with the information necessary to change the estimated result from one class … [An interface is displayed to receive user feedback on a classification (estimated result) of a document [See ¶-79-80]. The user may reject the classification from the classifier, and provide the expected classification ("information necessary to change the estimated result") [See ¶-80]].
Simard does not explicitly teach "the estimated result being a two-class classification result, … from one class of the two-class classification result to the other class of the two-class classification result”.
However, Simard does teach that the machine learning model is a classifier [See ¶-39]. Accordingly, it would have been obvious to modify the classifier to be a two-class classification result. The user may reject the classification from the classifier, and provide the expected classification ("information necessary to change the estimated result") [See ¶-80]. A skilled artisan would understand that if the system is for two-class classification, the user would thus be enabled to change from "one class of the two-class classification result to the other class of the two-class classification result".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Simard’s classification model to result in a two-class classification.
Motivation to do so would be to provide a desired binary label or classification. 
However, Simard does not teach "set a condition for information with regard to at least one parameter among the plurality of parameters, wherein the condition is a condition for not providing some information regarding a parameter which is a target of the set condition as the information necessary to change the estimated result,".
On the other hand, Valensi does teach "set a condition for information with regard to at least one parameter among the plurality of parameters, wherein the condition is a condition for not providing some information regarding a parameter which is a target of the set condition as the information necessary to change the estimated result,".
Valensi discloses an interface that displays results to the user as shown in Fig 9D [See Col 17, Ln 9-22]. The user may then provide additional input to provide filter criteria ("condition for not providing some information") such as minimum, and maximum (condition for information) [See Col 16, Ln 34-45 and Col 17, Ln 23-31]. Filtering may be for sales, or a category [See Col 21, Ln 9-16 and Col 22, Ln 15, Ln 19]. Following the user filtering input, the results are updated [See Col 17, Ln 23-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Simard’s machine learning system to incorporate the teachings of Valensi's post-results filter input.
Motivation to do so would be to allow results to update as taught by Valensi [See Col 26, Ln 56-58]. Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Valensi's post-results filter input would have predictably resulted in allowing the user to view desired results more quickly. 
As to claim 2, Simard, and Valensi disclose the system according to claim 1, wherein, as the condition, a parameter not used to change the estimated result is selected from among the plurality of parameters [Valensi, The user may provide additional input to provide filter criteria such as minimum, and maximum (value range) [See Col 16, Ln 34-45 and Col 17, Ln 23-31]. A skilled artisan would understand that a minimum and max for a parameter may be unaltered while altering other parameters.  For example, modifying the category while maintaining the sales parameters ("parameter not used to change the estimated result") the same. Following the user filtering input, the results are updated [See Col 17, Ln 23-31]].
As to claim 3, Simard, and Valensi disclose the system according to claim 1, wherein, as the condition, a value range for one parameter among the plurality of parameters is designated to change the estimated result [Valensi, The user may provide additional input to provide filter criteria such as minimum, and maximum (value range) [See Col 16, Ln 34-45 and Col 17, Ln 23-31]. Following the user filtering input, the results are updated [See Col 17, Ln 23-31]]. 
As to claim 7, Simard discloses a method performed in a system that provides an estimated result of an input including a plurality of parameters using a learning model, … the method comprising: [A classification system includes a set of rules and classification settings (respectively plurality of parameters) [See ¶-65, 70-71]]
providing information necessary to change an estimated result with regard to one parameter among the plurality of parameters; and … [An interface is displayed to receive user feedback on a classification (estimated result) of a document [See ¶-79-80]. The user may reject the classification from the classifier, and provide the expected classification ("change an estimated result with regard to one parameter among the plurality of parameters") [See ¶-80]]
wherein the estimated result is provided with the information necessary to change the estimated result from one class … [An interface is displayed to receive user feedback on a classification (estimated result) of a document [See ¶-79-80]. The user may reject the classification from the classifier, and provide the expected classification ("information necessary to change the estimated result") [See ¶-80]].
Simard does not explicitly teach "the estimated result being a two-class classification result, … from one class of the two-class classification result to the other class of the two-class classification result”.
However, Simard does teach that the machine learning model is a classifier [See ¶-39]. Accordingly, it would have been obvious to modify the classifier to be a two-class classification result. The user may reject the classification from the classifier, and provide the expected classification ("information necessary to change the estimated result") [See ¶-80]. A skilled artisan would understand that if the system is for two-class classification, the user would thus be enabled to change from "one class of the two-class classification result to the other class of the two-class classification result".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Simard’s classification model to result in a two-class classification.
Motivation to do so would be to provide a desired binary label or classification. 
However, Simard does not teach "setting a condition for information with regard to at least one parameter among the plurality of parameters, wherein the condition is a condition for not providing some information regarding a parameter which is a target of the set condition as the information necessary to change the estimated result,".
On the other hand, Valensi does teach "setting a condition for information with regard to at least one parameter among the plurality of parameters, wherein the condition is a condition for not providing some information regarding a parameter which is a target of the set condition as the information necessary to change the estimated result,".
Valensi discloses an interface that displays results to the user as shown in Fig 9D [See Col 17, Ln 9-22]. The user may then provide additional input to provide filter criteria ("condition for not providing some information") such as minimum, and maximum (condition for information) [See Col 16, Ln 34-45 and Col 17, Ln 23-31]. Filtering may be for sales, or a category [See Col 21, Ln 9-16 and Col 22, Ln 15, Ln 19]. Following the user filtering input, the results are updated [See Col 17, Ln 23-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Simard’s machine learning system to incorporate the teachings of Valensi's post-results filter input.
Motivation to do so would be to allow results to update as taught by Valensi [See Col 26, Ln 56-58]. Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Valensi's post-results filter input would have predictably resulted in allowing the user to view desired results more quickly.
As to claim 8, Simard discloses a non-transitory recording medium storing a control program causing a system to perform each step of a control method of the system, [A CPU 10 and mass storage device 15 storing instructions are included [See ¶-33-34]]
the method performed by the system that provides an estimated result of an input including a plurality of parameters using a learning model, … [A classification system includes a set of rules and classification settings (respectively plurality of parameters) [See ¶-65, 70-71]]
the method comprising: providing information necessary to change an estimated result with regard to one parameter among the plurality of parameters; and … [An interface is displayed to receive user feedback on a classification (estimated result) of a document [See ¶-79-80]. The user may reject the classification from the classifier, and provide the expected classification ("change an estimated result with regard to one parameter among the plurality of parameters") [See ¶-80]]
wherein the estimated result is provided with the information necessary to change the estimated result from one class … [An interface is displayed to receive user feedback on a classification (estimated result) of a document [See ¶-79-80]. The user may reject the classification from the classifier, and provide the expected classification ("information necessary to change the estimated result") [See ¶-80]].
Simard does not explicitly teach "the estimated result being a two-class classification result, … from one class of the two-class classification result to the other class of the two-class classification result”.
However, Simard does teach that the machine learning model is a classifier [See ¶-39]. Accordingly, it would have been obvious to modify the classifier to be a two-class classification result. The user may reject the classification from the classifier, and provide the expected classification ("information necessary to change the estimated result") [See ¶-80]. A skilled artisan would understand that if the system is for two-class classification, the user would thus be enabled to change from "one class of the two-class classification result to the other class of the two-class classification result".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Simard’s classification model to result in a two-class classification.
Motivation to do so would be to provide a desired binary label or classification. 
However, Simard does not teach "setting a condition for information with regard to at least one parameter among the plurality of parameters, wherein the condition is a condition for not providing some information regarding a parameter which is a target of the set condition as the information necessary to change the estimated result,".
On the other hand, Valensi does teach "setting a condition for information with regard to at least one parameter among the plurality of parameters, wherein the condition is a condition for not providing some information regarding a parameter which is a target of the set condition as the information necessary to change the estimated result,".
Valensi discloses an interface that displays results to the user as shown in Fig 9D [See Col 17, Ln 9-22]. The user may then provide additional input to provide filter criteria ("condition for not providing some information") such as minimum, and maximum (condition for information) [See Col 16, Ln 34-45 and Col 17, Ln 23-31]. Filtering may be for sales, or a category [See Col 21, Ln 9-16 and Col 22, Ln 15, Ln 19]. Following the user filtering input, the results are updated [See Col 17, Ln 23-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Simard’s machine learning system to incorporate the teachings of Valensi's post-results filter input.
Motivation to do so would be to allow results to update as taught by Valensi [See Col 26, Ln 56-58]. Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Valensi's post-results filter input would have predictably resulted in allowing the user to view desired results more quickly.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Simard et al (US 20140122486 A1 thereafter "Simard"), in view of Valensi et al (US 10114884 B1 thereafter "Valensi"), in view of Kandaswamy et al (US 20190294920 A1 thereafter "Kandaswamy").
As to claim 4, Simard, and Valensi do not disclose "wherein, as the condition, a weight for one parameter among the plurality of parameters is designated, wherein the weight indicates, in changing the estimated result, comparative easiness of a change of value for another parameter among the plurality of parameters."
On the other hand, Kandaswamy does teach "wherein, as the condition, a weight for one parameter among the plurality of parameters is designated, wherein the weight indicates, in changing the estimated result, comparative easiness of a change of value for another parameter among the plurality of parameters."
Kandaswamy discloses that a user may manually modify the relation weight between parameters [See ¶-113-114]. When an impetus is applied to one of the nodes, the impetus is propagated to other nodes based on the propagation weights ("comparative easiness of a change of value for another parameter") [See ¶-100].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Simard’s machine learning system, and Valensi's post-results filter input to incorporate the teachings of Kandaswamy's weight modification.
Motivation to do so would be to allow for user experimentation and domain knowledge, as taught by Kandaswamy [See ¶-114].
As to claim 5, Simard, and Valensi do not disclose "wherein, as the condition, a value of one parameter among the plurality of parameters to be changed with respect to 1 of a value of another parameter in changing the estimated result is designated.  
On the other hand, Kandaswamy does teach "wherein, as the condition, a value of one parameter among the plurality of parameters to be changed with respect to 1 of a value of another parameter in changing the estimated result is designated."
Kandaswamy discloses that a user may manually modify the relation weight between parameters ("a value of one parameter… with respect to 1 of a value of another parameter") [See ¶-113-114]. When an impetus is applied to one of the nodes, the impetus is propagated to other nodes based on the propagation weights [See ¶-100].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Simard’s machine learning system, and Valensi's post-results filter input to incorporate the teachings of Kandaswamy's weight modification.
Motivation to do so would be to allow for user experimentation and domain knowledge, as taught by Kandaswamy [See ¶-114].

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173